Citation Nr: 0100311
Decision Date: 01/05/01	Archive Date: 03/12/01

DOCKET NO. 96-23 534A              DATE JAN 05, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to an increased rating for dysfunction of the left
middle finger digital nerve, currently rated 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from September 1972 to
March 1975.

This appeal initially came before the Board of Veterans' Appeals
(Board) from a March 1994 rating decision by the Department of
Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO). In
December 1997, the Board promulgated a decision. A Joint Motion For
Remand was granted by the United States Court of Appeals for
Veterans Claims (Court) in February 1999, thereby vacating the
December 1997 Board decision. The Board remanded the case in
September 1999 to permit the RO to consider whether an
extraschedular evaluation was applicable to the appellant's claim,
whether his left middle finger disability would be more properly
rated under a Diagnostic Code other than Diagnostic Code 8515, and
whether the disability should be considered tantamount to
amputation of the middle finger with metacarpal resection. The case
was remanded again, in March 2000, for the purpose of having the
examiner who conducted a December 1998 VA neurological examination
provide further analysis concerning the appellant's left middle
finger disability.

FINDING OF FACT

Dysfunction of the left middle finger digital nerve is shown to be
productive of moderate, incomplete paralysis.

CONCLUSION OF LAW

A 20 percent rating for dysfunction of the left middle finger
digital nerve is warranted. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. Part 4, Diagnostic Codes 5226, 8515 (2000).

2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his service-connected dysfunction of
the left middle finger digital nerve is more severely disabling
than currently evaluated. He claims that the disability has caused
problems keeping a job because he is unable to properly use his
left hand, as evidenced by his having been forced to quit several
construction jobs due to the disability. He asserts that his left
middle finger disability should be considered equivalent to
extremely unfavorable ankylosis because of the constant numbness,
pain, and weakness he experiences, thereby permitting evaluation of
the disability as an amputation.

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. The percentage
ratings in the SCHEDULE FOR RATING DISABILITIES represent as far as
can practicably be determined the average impairment in earning
capacity resulting from such disabilities and their residual
conditions in civil occupations. 38 C.F.R. 4.1. Moreover, each
disability must be considered from the point of view of the veteran
working or seeking work. 38 C.F.R. 4.2. Where there is a question
as to which of two evaluations shall be applied, the higher
evaluation will be assigned if the disability picture more nearly
approximates the criteria required for that rating. Otherwise, the
lower rating will be assigned. 38 C.F.R. 4.7.

When an unlisted condition is encountered, it will be permissible
to rate it under a closely related disease or injury in which not
only the functions affected, but the anatomical localization and
symptomatology are closely analogous. Conjectural analogies will be
avoided, as will the use of analogous ratings for conditions of
doubtful diagnosis, or for those not fully supported by clinical
and laboratory findings. Nor will ratings assigned to organic
diseases and injuries be assigned by analogy to conditions of
functional origin. 38 C.F.R. 4.20.

The appellant was treated at a VA hospital in January 1988 for a
complaint of pain and tenderness in the antecubital fossa of the
left arm and weakness in the left

3 -

middle finger following the withdrawal of some blood from his left
arm at a December 1987 VA medical examination, where he was noted
to be right-handed. The impression was a questionable needle
puncture of the brachial nerve. VA and private medical records
dated in 1988 revealed continued complaints of pain and tenderness
from the left elbow to the left middle finger.

At an October 1988 VA fee-basis neurological examination of the
left arm and hand, the appellant reported pain in his left middle
finger that sometimes forced his left hand into a grip, and which
had caused him to quit several construction jobs. He reported that
he was unable to sleep very well and that the tip of the finger
felt dead. The left arm and forearm were normal on examination,
while hyperesthesia was noted in the middle finger, particularly in
the terminal phalanges, with vibratory sensation perceived as
abnormal and painful. The other fingers of the left hand were
normal. Motor function of the hand was considered basically normal,
except when the appellant attempted to make a grip, which caused
pain and prevented him from squeezing hard. The skin and nail
showed no changes. The examiner opined that the appellant had
hyperpathia in the left middle finger. A December 1988
electromyography and nerve conduction velocity study (EMG/NCV) of
the left lower extremity revealed findings that were suggestive of
dysfunction of the digital nerve to the middle finger, and mild
denervation of the flexor digitorum profundus and pronator
quadratus, consistent with anterior interosseous syndrome.

A February 1989 rating decision determined that the appellant was
entitled to service connection for dysfunction of the left middle
finger digital nerve under the provisions of 38 U.S.C.A. 1154
because the disability had resulted from VA medical treatment at
the December 1987 examination. The disability was rated
analogously, under the provisions of 38 C.F.R. 4.20, to medial
nerve paralysis (Diagnostic Code 8515), and a noncompensable
evaluation was assigned from December 23, 1987. The evaluation
assigned for the appellant's left middle finger disability was
increased to 10 percent by a September 1990 Board decision, which
was then implemented by a December 1990 rating decision that set
the effective date for the 10 percent evaluation as December 23,
1987.

4 -

Medical records dated in the early 1990's included a complaint of
decreased grip in the left hand and pain sensation in the left
middle finger in November 1990, a diagnosis of median nerve
paralysis in October 1993, a finding of no muscle atrophy or
weakness in the left upper extremity but paresthesia at the arm and
hand in March 1994, and a complaint of left arm numbness and
weakness in June 1994.

The appellant complained of extreme pain in the long, index, and
ring fingers of the left hand that went up into the palm and
forearm at a December 1993 VA neurological examination. He
indicated that he had no feeling in the long finger of the left
hand, and that he could not make a full fist with his left hand,
nor get a grip with the hand because the fingers were weak. He also
reported that his left arm would swell from time to time. The
examiner reported that his review of the claims file failed to
reveal evidence of recurring visits by the appellant to the VA
medical center for treatment of his left hand disability. The
examiner's impression was that the appellant probably had a
conversion disability of the hand, and he stated that a nerve
injury was unlikely but could not be totally excluded. He noted
that a January 1994 neurological consultation with EMG/NCV study
revealed electrophysiological evidence of left C-7 and C-8
radiculopathy versus a peripheral poly radiculopathy versus a left
brachial plexopathy versus an axonal neuropathy, and that there was
no obvious entrapment neuropathy of the left upper extremity. He
also cited the findings from a CT scan of the cervical spine in
January 1994 that showed degenerative discs at C3-4, C4-5, C5-6,
and C6-7, with varying degrees of spinal stenosis and foraminal
encroachment. The examiner's diagnosis was that it was obvious that
the appellant had severe cervical spinal disease as the cause of
his radiculopathy.

Several additional tests and examinations have been performed since
January 1994. An April 1998 electrodiagnostic study revealed normal
terminal and F-wave latencies, motor nerve conduction velocities,
and sensory nerve conduction velocities of the left median and
ulnar nerves, and normal needle EMG of all muscles tested of the
left upper extremity, and the examiner reported that there was no
electrophysiological evidence of left carpal tunnel syndrome, left
ulnar

5 -

neuropathy, or diffuse sensori-motor peripheral neuropathy of the
left upper extremity. A May 1998 VA neurological examination
diagnosed cervical spine stenosis with cervical radiculopathy in
the left upper extremity. A December 1998 MRI of the cervical spine
revealed cervical spondylosis from C3-4 through C6-7, spinal canal
stenosis from C3 through C6 secondary to cervical spondylosis, and
disc herniation on the right at C4-5. The examiner at VA
examination of the peripheral nerves and the left hand in December
1998 indicated that he had reviewed the April 1998 EMG/NCV study
and the December 1998 MRI of the cervical spine, and he opined that
there was no evidence of any sensory motor peripheral neuropathy or
entrapment syndrome, which includes the median and ulnar nerves. He
further noted in his examination report that the musculature with
the fingers and the thumb of the left hand were all intact, with
good ranges of motion involving the various joints of the fingers.

In a January 1999 medical statement, W. Wicks, M.D., indicated that
she was treating the appellant for multiple medical problems. She
opined that his symptoms of recurrent left hand numbness and pain
were due to his degenerative disc disease involving C3-4, C5-6, and
C6-7. She also noted that he had varying degrees of spinal stenosis
and foraminal encroachment involving the cervical spine.

In a July 2000 supplemental medical statement, the physician who
performed the December 1998 VA neurological examination stated that
physical examination, left hand X-ray, and EMG/NCV testing revealed
no significant disability contributable to the service-connected
residuals of the December 1987 needle puncture. He opined that the
intermittent symptoms in the appellant's left upper extremity were
most likely related to his cervical spine condition of spinal
stenosis, spondylosis, and C4-5 disc herniation, and that it was
unlikely the December 1987 needle stick had produced any
significant (disabling) loss of function in the extremity/hand. The
physician also indicated that Diagnostic Code 8515 was not
applicable to the left middle finger.

A July 2000 EMG/NCV study of the left upper limb and related
paraspinals revealed findings suggestive of left C5, C6, C7
radiculopathy as well as distal

- 6 -

median and ulnar nerve neuropathy, prolongation of distal motor and
sensory median latency, and mild sensory distal latency
prolongation for the ulnar nerve.

The most recent VA neurological examination was performed in August
2000, and the report includes review of the medical evidence in the
claims file. The examiner noted that the appellant complained of
decreased grip in both hands that resulted in problems picking up
objects, with more trouble with the right hand because he was
right-handed. The appellant reported that he noticed tingling and
numbness in his hands and left middle finger. Examination revealed
no anatomical deformity of either hand. There was hyperesthesia of
the left middle finger in the distal phalanx, with tenderness of
the metacarpophalangeal, proximal interphalangeal, and distal
interphalangeal joints. Flexion of the proximal and distal
interphalangeal joints was impaired and limited. The appellant had
difficulty touching the left thumb with the left middle finger and
approximating the fingers of the left hand to the median transverse
fold of the palm, with the left middle finger slightly worse.
Decreased grip and strength was noted in both hands, with the left
hand slightly worse. The examiner noted that the appellant had been
diagnosed with cervical spine stenosis at C3-4, C4-5, and C5-6 and
that, although in his opinion the majority of the symptoms were
attributable to the neck problem, the left middle finger impairment
that had been initially manifested in 1988 had become progressively
worse. The examiner opined that the impairment due to the service-
connected median nerve palsy in the left hand was moderate.

An October 2000 medical statement from Dr. Wicks indicated that the
appellant was experiencing recurrent pain in his left middle finger
that made it difficult to perform his duties as a chef. The
physician opined that the condition was moderately disabling for
the appellant.

When there is either favorable or unfavorable ankylosis involving
the middle finger, a 10 percent rating is assigned. Note: Extremely
unfavorable ankylosis will be rated as amputation under Diagnostic
Codes 5152 through 5156. 38 C.F.R.4.71a, Diagnostic Code 5226.
Amputation of a middle finger with metacarpal resection (more than
one half the bone lost) is assigned a 20 percent rating, while a 10
percent

7 -

rating is assigned when the amputation does not involve metacarpal
resection, or is at the proximal interphalangeal joint or proximal
thereto. 38 C.F.R. 4.71a, Diagnostic Code 5154. As the clinical
findings do not demonstrate that the left middle finger is
ankylosed, the Board does not find that a higher rating is
warranted for the appellant's left middle finger disability under
Diagnostic Code 5226.

However, the Board will also review the appellant's left middle
finger symptoms under Diagnostic Code 8515. Complete paralysis
involving the median nerve, as manifested by the hand inclined to
the ulnar side, the index and middle fingers more extended than
normally, considerable atrophy of the muscles of the thenar
eminence, the thumb in the plane of the hand (ape hand); incomplete
and defective pronation, absence of flexion of index finger and
feeble flexion of middle finger, inability to make a fist, index
and middle fingers remain extended; inability to flex distal
phalanx of thumb, defective opposition and abduction of the thumb
at right angles to palm; flexion of wrist weakened; and pain with
trophic disturbances, is assigned a 70 percent rating when the
major arm is involved and a 60 percent rating when the minor arm is
involved. Incomplete, severe paralysis is assigned a 50 rating when
the major arm is affected and a 40 rating when the minor arm is
affected. For moderate, incomplete paralysis, a 30 percent rating
is assigned for the major arm and a 20 percent rating is assigned
for the minor arm. Mild, incomplete paralysis warrants a 10 percent
evaluation for either arm. 38 C.F.R. 4.124a, Diagnostic Code 8515.

After careful and longitudinal evaluation of the clinical findings
presented in this case, the Board has determined that the
disability picture presented by the appellant's dysfunction of the
left middle finger digital nerve more nearly approximate the
criteria under Diagnostic Code 8515 for moderate incomplete
paralysis of the median nerve. While several of the medical
opinions attribute the appellant's left middle finger symptoms to
his cervical spine problems, the most recent examination found that
the appellant had moderate impairment due to his service-connected
median nerve palsy, as did the appellant's private physician in her
October 2000 statement. Therefore, under the provisions of 38
C.F.R. 4.7, the Board finds that a 20 percent rating is warranted
for the disability. However,

8 -

because the evidence does not demonstrate that there is either
complete paralysis or severe incomplete paralysis involving the
left middle finger digital nerve, a rating greater than 20 percent
is not warranted for the disorder.

ORDER

A 20 percent rating for dysfunction of the left middle finger
digital nerve is granted, subject to the laws and regulations
governing the award of VA monetary benefits.

M. W. GREENSTREET
Veterans Law Judge 
Board of Veterans' Appeals

-9- 



